DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/22/2022 has been entered.
Response to Arguments
First, the Examiner notes the previously applied 35 USC 112(a) and the 35 USC 102 rejection with respect to Intan have been withdrawn in light of the Board decision issued 01/21/2022.
Applicant's arguments filed 02/22/2022 with respect to the 35 USC 102 rejection of the claims with respect to Charlesworth and the 35 USC 103 rejection of the claims with respect to Simons in view of Charlesworth; and Simons in view of Charlesworth, further in view of Palermo have been fully considered but they are not persuasive.
Applicant has amended the claim to define “primarily stimulating” to mean “stimulating the given one or more brain regions more than any other region of the brain.” The support for this limitation can be found on page 10, lines 10-12 of the originally filed specification. The Examiner further notes that page 10 of the specification states “the positioning of the electrodes as described above is optimized for stimulating the temporal lobes (left and/or right) and the orbitofrontal cortex.” Looking back to page 9 of the specification, Applicant indicates “the positioning of the electrodes as described above…” to be as follows:
“Generally, the pairing is one electrode positioned at the left front of the head to one electrode positioned at the right rear of the head; and/or one electrode positioned at the right front of the head to one electrode positioned at the left rear of the head.”

That is, Applicant has clearly assigned the pairing of “one electrode positioned at the left front of the head to one electrode positioned at the right rear of the head; and/or one electrode positioned at the right front of the head to one electrode positioned at the left rear of the head” as the requirement for “primarily stimulating” the orbitofrontal cortex and at least one of the person’s temporal lobes, i.e. “stimulating the given one or more brain regions more than any other region of the brain.” Applicant has provided no other guidance or requirements indicating how this asserted result is achieved.
Therefore, the previously applied rejections under 102 with respect to Charlesworth and under 103 with respect to Simons in view of Charlesworth; and Simons in view of Charlesworth, further in view of Palermo (all of which were upheld by 
Specifically Charlesworth and the combinations of Simons in view of Charlesworth; and Simons in view of Charlesworth, further in view of Palermo all disclose the pairing of “one electrode positioned at the left front of the head to one electrode positioned at the right rear of the head; and/or one electrode positioned at the right front of the head to one electrode positioned at the left rear of the head” which Applicant indicates as the configuration that produces the result of “primarily stimulating” the orbitofrontal cortex and at least one of the person’s temporal lobes. See rejection below for details.



Claims 1, 7, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Charlesworth et al. (2017/0197081).
Regarding Claims 1, 7, 8 and 12-14, the Examiner notes Applicant’s claim cover an embodiment having a single pair of electrodes placed on a user’s head, wherein one electrode is an anode and one electrode is a cathode. Charlesworth discloses this embodiment with electrodes 201, 207 placed on a head of a user using an adhesive on the back of a headband structure, i.e. a head patch circumscribing at least a portion of the head (Fig. 1A,B, 4D-4H;par. [0157, 0160, 0226]) wherein electrode 207 is on a right side of a person’s forehead and electrode 201 is on a mastoid/neck area on a right side of a person’s head (Fig. 2G), wherein these locations are indicated by Applicant as .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (2019/0282812) in view of Charlesworth et al. (2017/0197081).
Regarding Claims 1, 8, 14, 18 and 20, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs. The Examiner notes these locations and this type of electrode paring are indicated by Applicant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec as discussed in the Response to Arguments above). 
In regards to Claim 5, Simons indicates the system can be expanded to have four pairs of electrodes. Two on each side of the forehead and two on the mastoid areas on the left and right sides of the head (par. [0037]).
Regarding Claims 7 and 12, Simons discloses all of the claimed invention except for the inclusion of an adhesive on the skin contacting side of the electrodes. However, Charlesworth discloses incorporating adhesive on the skin contact side of transcutaneous stimulation electrodes (par. [0157, 0160, 0226]) for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target 
Regarding Claim 13, Simons discloses sleep enhancement system comprising a headband having the neurostimulation electrodes thereon (see Fig. 1).


Claims 1-4, 6, 8-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (2019/0282812) in view of Charlesworth et al. (2017/0197081), further in view of Palermo et al. (7,949,403).
Alternatively with respect to Claims 1 and 8 as applied above, incorporating the particular embodiment of claims 2-4 and 9-11, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs.  Stimulus signals are sent to the electrodes via a controller 212 (par. [0037, 0054]). Simons and Charlesworth do not disclose if the anode-cathode electrode pairs are only on the same side of the head or are configured 
The Examiner notes these locations and this type of electrode paring are indicated by Applicant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec as discussed in the Response to Arguments above).
Regarding Claim 6, Simons discloses all of the claimed invention except for the inclusion of an adhesive on the skin contacting side of the electrodes. However, Charlesworth discloses incorporating adhesive on the skin contact side of transcutaneous stimulation electrodes (par. [0157, 0160, 0226]) for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety. Therefore it would have 
Regarding Claims 15 and 16, Simons discloses placing two pairs of electrodes on a head of a subject wherein each electrode is uniquely located on left and right sides of the forehead and neck, such as in a mastoid area. Simons is silent regarding any specific timing or order in which the electrodes are employed to be placed at these areas. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the electrodes sequentially in the manner claimed because Applicant has not disclosed that the particular order in which the electrodes are attached to the head provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Simons, and applicant’s invention, to perform equally well with any arbitrary electrode placement order or the claimed placement order because both the order in which the electrodes were placed prior to the application of stimulation would have no effect on the stimulation, since stimulation is not applied until after all electrodes are attached to the patient. The order in which the electrodes are “employed” for placement is therefore an obvious matter of design choice.

In regards to Claims 17 and 19, Simons discloses applying stimulation having parameters that target slow wave sleep (par, [0032, 0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALLEN PORTER/Primary Examiner, Art Unit 3792